 160DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the Union was not in compliance with Section 9 (h) of theAct, at all times material hereto, and why, if the Board deter-mines that the Union was not in compliance, the Board shouldnot set aside the Decision and Order and dismiss the complaintin Case No. 21-CA-1146.On November 23, 1953, the Board determined that the Unionwas not in compliance until March 20, 1952. No cause has beenshown why the Board should not proceed as indicated in thenotice to show cause.[The Boardset aside the Decision and Order in Case No.21-CA-1146and dismissed the complaint.]SQUARE D COMPANYandUNITED ELECTRICAL, RADIO ANDMACHINE WORKERS OF AMERICA (UE), LOCAL 1421,INDEPENDENT. Cases Nos. Z1-CA-956 and 21-CA-1106.November 24, 1953SUPPLEMENTAL DECISION AND ORDEROn June 2, 1953,the Board issued a Decision and Order inthese cases(105NLRB 253). Thereafter, on July 22, 1953,Square D Company filed a motion for the redetermination ofthe compliance status of United Electrical, Radio and MachineWorkers of America (UE), Local 1421, Independent, hereinreferred to as the Union, and for the dismissal of the com-plaint against it. On October 9,1953,the Board issued a noticeto show cause to the Union why the Board should not determinethat the Union was not in compliance with Section 9 (h) of the Actat all times material hereto,and why, if the Board determinesthat the Union was not in compliance, the Board should not setaside the Decision and Order and dismiss the complaints inCases Nos. 21-CA-956 and 2l-CA-1106.On November 23, 1953, the Board determined that the Unionwas not in compliance until March 20,1952. No cause has beenshown why the Board should not proceed as indicated in thenotice to show cause.[The Board set aside the Decision and Order in Cases Nos.21-CA-956 and Z1-CA-1106and dismissed the complaint.]107 NLRB No. 81.